Opinion filed February 4, 2010











 








 




Opinion filed February 4, 2010
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
                                                          No. 11-09-00155-CR
                                                    __________
 
                               MACE GREGORY GIFFORD, Appellant
 
                                                             V.
 
                                         STATE
OF TEXAS, Appellee
 

 
                                               On
Appeal from the County Court
 
                                                        Eastland
County, Texas
 
                                                   Trial
Court Cause No. 08-390
 

 
                                             M E
M O R A N D U M    O P I N I O N
Mace
Gregory Gifford has filed in this case a motion to dismiss his appeal.  The
motion is signed by both appellant and his attorney.  The motion is granted,
and the appeal is dismissed.
 
PER CURIAM
 
February 4, 2010
Do not publish. 
See Tex. R. App. P. 47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.